Citation Nr: 1330899	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  06-32 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a disability characterized by decreased libido, to include as secondary to spina bifida occulta with mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1998 to December 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In pertinent part of that rating decision, the benefit sought on appeal was denied. 

The Veteran testified before the undersigned Veterans Law Judge in January 2011. The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A copy of the hearing transcript has been associated with the claims folder. 

The Board previously remanded the current matter on appeal in April 2011,  January 2013, and May 2013 to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the April 2011 remand directives, the Veteran underwent a VA examination in May 2011, which reflects diagnoses of mild right testicle epididymitis and decreased sexual libido by history.  The May 2011 VA examiner provided a negative nexus opinion on direct service connection, but the examiner failed to comment on the question of secondary service-connection.  The Board remanded the matter again in January 2013 in order to obtain an addendum to the May 2011 VA examination report, but the Board found that a February 2013 addendum medical opinion statement was inadequate.  In May 2013, the Board again remanded the matter for a VA examination to determine the nature of the claim disorder and a medical on regarding secondary service connection.  The record now contains the reports of a June 2013 VA examination and an August 2013 VA medical opinion.  

Since the record reflects that there has been compliance with the Board's 2011/2013 remand directives, the Board may precede with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file has been considered in conjunction with this decision.


FINDING OF FACT

1.  The preponderance of the competent evidence of records is against a finding that the Veteran's current complaints of decreased libido and decreased genital sensation had an onset during his period of service or within the first year thereafter. 

2.  The preponderance of the competent evidence of records is against a finding that the Veteran's current complaints of decreased libido and decreased genital sensation are related to his period of service, to include as proximately due to his service-connected spina bifida occulta with mechanical low back pain. 

3.  The competent evidence of record does not show that the Veteran's current chronic epididymitis had an onset during his period of service, or is otherwise related to his period of service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for decreased libido have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In the case at hand, an April 2006 letter provided the Veteran with proper notice, including of what was necessary to establish the underlying claims of service connection, and of his and VA's responsibilities in claims development as well as   notice requirements under Dingess.  In an April 2011 notice letter, VA informed the Veteran on how to substantiate a claim for service connection on a secondary basis.  

Although the April 2011 notice was sent after the initial adjudication, the Board finds this error non-prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the October 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the notice was provided the case has been re-adjudicated, with most recently in an August 2013 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and identified VA and private treatment records have been obtained.  Pertinently, the Veteran has not indicated that any other VA treatment reports relevant to his cervical spine condition currently exist, nor has he requested that the VA attempt to obtain any other private treatment records. 

VA has also provided the Veteran with VA examinations in May 2011 and June 2013 in conjunction with his claims and obtained a supplemental VA medical opinion in August 2013.  Collectively, the VA examination reports and the supplemental VA medical opinion report show that the examiners reviewed the evidence of record and rendered appropriate opinion.  Any deficiencies in the 2013 VA examination report were addressed in the August 2013 VA medical opinion report.  Therefore, the Board finds that the medical opinion reports obtained from the May 2011 and August 2013 VA examiners are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has declined the opportunity to testify before a member of the Board.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran seeks entitlement to service connection for complaints of decreased libido and decreased genital sensation.  He reports that he first experienced diminished sensation in his genital area during his period of service when he was seeking treatment for his low back problems.  He contends that his in-service symptomatology marks the onset of his current diminished libido and decreased genital sensation.  In the alternative, he contends that his complaints diminished libido and decreased genital sensation are proximately due to his service-connected spina bifida occulta with mechanical low back pain disability.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, supra.   

With respect to the existence of a present disability, element (1), the medical evidence shows the Veteran has a current diagnosis of chronic epididymitis.  See the report of a May 2011 VA examination.  However, the medical evidence does not show that the Veteran has a current diagnosed disorder in conjunction with his complaints of diminished libido and decreased genital sensation.  None of the Veteran's service or post-service treatment records shows a diagnosed disorder in conjunction with his complaints of diminished libido and decreased genital sensation.  

The report of a May 2011 VA examination shows that the Veteran complained of lack of sensation of in his penis when he has vaginal penetration, but he denied any problems with penetration and ejaculation.  He reported a history of treatment for epididymitis in 2008, but he denied any recurrent problems since then.  He reported occasional testicular pain.  The Veteran was assessed with decreased sexual libido by history.  (The Veteran was separately assessed with mild epididymitis but this diagnosis was not associated with his complaints of diminished libido and decreased genital sensation).  Similarly, the report of a June 2013 VA examination contains the Veteran's reported history of diminished sexual drive and decreased sensation in his genital area, but he denied any problems with vaginal penetration and ejaculation.  In an August 2013 supplemental VA medical opinion, the examiner concluded that based on a review of the medical evidence, including the findings in the May 2011 and June 2013 VA examination, the Veteran did not have a current formal diagnosis of any genitourinary system manifested by complaints of decreased genital sensation and decreased libido.  

VA law requires that the grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, there is no current diagnosis as to the Veteran's complaints of decreased genital sensation and decreased libido. 

The Board notes that a symptom of decreased sensation and lack of sexual drive, like complaints of pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In addition to the medical evidence, the Board has also considered the Veteran's own lay statements in support of his claim, in particular his assertion that he experiences diminished libido and decreased genital sensation.  While the Veteran is competent to attest to the symptoms he experiences, as a lay person, however, he is not competent to render a medical diagnosis in this regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is competent to attest to the facts surrounding his claim, but not to an actual diagnosis of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2).  In contrast, the August 2013 VA examiner, a urology consultant, who does have the specialized medical knowledge, is competent to provide such a medical conclusion and the examiner concluded that the Veteran's complaints are not manifestation of a diagnosed disability.  

In addition, the record does not show that the Veteran served in Southwest Asia during the Persian Gulf War.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for consideration of a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War is not applicable. 

Assuming, arguendo, the Veteran has current diagnosed disorder associated with his complaints of diminished libido and decreased genital sensation; there must still be evidence of an in-service disease or injury, and a medical nexus between the current disability and the in-service disease or injury to support an award of service connection.  See Hickson, supra.  Moreover, the medical evidence does show a diagnosis of chronic epididymitis.  The Board will now discuss whether the Veteran satisfies the remainder of the elements for direct service before discussing the merits of a secondary service connection claim. 

With respect to crucial Hickson element (2), in-service disease or injury, the Board will separately discuss disease and injury.

A review of the Veteran's service treatment records do not show an assessment for chronic complaints of diminished libido and decreased genital sensation or diagnosis of chronic epididymitis.  The service treatment records do show that the Veteran received extension orthopedic and neurologic evaluations in conjunction with his service-connected low back disability.  However, none of those service orthopedic or neurologic evaluations shows any genitourinary complaints.  A May 1999 service treatment record does not show that the Veteran presented for "STD [work up secondary] to LBP" and hesitation with urination for the past month.  He denied any painful urination, drainage from penis, pain in groin and testicles, blood in urine, changes in urinary frequency, and feeling of incomplete voiding.  He also reported his history of sexual activity for the past twelve months.  He was advised to not have sexual intercourse for ten days.  Subsequent laboratory results were negative for sexually transmitted diseases.  

An October 12, 2001 urology consultation report shows that the Veteran was assessed with urethral strictures, but none of the later service treatment records shows any complaints or treatment for genitourinary problems or complaints of diminished libido or decreased genital sensation.  The report of an October 29, 2001 examination prior to separation shows that the Veteran had a normal genitourinary evaluation and on the associated report of medical history, the Veteran indicated that he was otherwise in good health, despite his previous complaints of recurrent back pain, bronchitis, seasonal allergy, and numbness and tingling.  The Veteran did not indicate any genitourinary problems or problems with diminished libido or decreased genital sensation.  

There is no evidence in the service treatment records or other medical evidence of record that demonstrates that the Veteran's complaints of diminished libido and decreased genital sensation or diagnosis of chronic epididymitis had an onset during his period of the service, or within the first year thereafter.  The Veteran was treated for urethral strictures, which resolved without complications as there was no indication of genitourinary problems noted at the time of the Veteran's separation.  Although the May 1999 service treatment records show that the Veteran reported some sexual activity concerns secondary to his low back pain, he was noted to present for sexual transmitted disease work-up.  He did not complain of diminished libido or decreased genital sensation at that time.  Moreover, the records do not show that he was assessed with chronic diminished libido or decreased genital sensation until he initiated his claim in April 2006, which comes five years after his separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  In addition, the first medical evidence of epididymitis comes in 2008, more than seven years after the Veteran's separation from service.  See 38 C.F.R. §§ 3.303.  

Concerning in-service injury, the Board observes that the Veteran has not asserted, and the evidence of record does not demonstrate, that suffered a specific injury or trauma to his genitals during his period of service which ultimately led to his current diagnosed disorder.  Therefore, in-service injury is also not demonstrated, and Hickson element (2) remains unsatisfied.  The Veteran's claim fails on this basis.

For the sake of completeness, the Board will still address whether element (3), nexus or relationship has been satisfied.  Here, the weight of the competent evidence of record is against such a nexus or relationship.   

The Veteran has not asserted, and the evidence of record does not show that his diagnosis of chronic epididymitis is related to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Veteran has not asserted, and the Board cannot find that a reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has reviewed private medical records, VA treatment records, and service medical records.  The Board finds that another examination is not necessary to make a decision on whether the chronic epididymitis is related to his period of service.  See 38 U.S.C.A. § 5103A(d)(2). 

With regard to the Veteran's primary assertion, May 2011 VA examiner opined that the Veteran's diminished libido by history was not related to period of service.  The examiner supported this medical conclusion by noting that a review of the Veteran's service treatment records showed no complaints of diminished libido or documentation of ongoing genitourinary problems.  The Board finds the 2011 VA medical opinion report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  

The Veteran has submitted no competent nexus evidence contrary to the May 2011 VA examiner's opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The Board is aware of the provisions relating to continuity of symptomatology under 38 C.F.R. § 3.303(b), as an alternative method of establishing the second and third service-connection element for certain chronic diseases, including organic diseases of the central nervous system, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board acknowledges that the Veteran has reported that he first experienced diminished libido and decreased genital sensation in service and he has continued to experience similar problems since then.  Indeed, the Veteran is competent to describe his in-service experiences and observations of genital symptomatology.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"]. 

While the Veteran now reports the onset of his diminished libido and decreased genital sensation was during his period of service, he did not complain of having any similar genitourinary problems in service.  In addition, the reports of a May 2004 VA spine examination and February 2006 VA joint examinations show that the Veteran denied any genitourinary problems at those times.  The Board notes that the Veteran cannot be simply discredited based on the lack of evidence in the service treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Board finds it pertinent that the Veteran did not first assert continuity of diminished libido and decreased genital sensation until after he filed his claim for service connection in April 2006, which by its nature, detracts from the credibility of the Veteran's statements.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).   

Moreover, the evidentiary gap between the Veteran's active service and the earliest complaints of diminished libido and decreased genital sensation also weighs heavily against the Veteran's claim.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service contains limited probative value, and is heavily outweighed by the 2011 negative medical nexus opinion.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claims fail on this basis. 

The Board now turns to the Veteran's alternative assertion - that his diminished libido and decreased genital sensation are secondary to his service-connected disability.  The Veteran has been awarded service connection for spina bifida occulta with mechanical low back pain, and he asserts that his diminished libido and decreased genital sensation are secondary to his service-connected disability.  The remaining question is whether medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his diminished libido and decreased genital is proximately caused or aggravated by his service-connected low back disability.  See 38 C.F.R. § 3.310.  

While the Veteran may believe he has diminished libido and decreased genital sensation that are secondary to his service-connected disability, he does not have training in the medical field and the weight of the more probative medical evidence is against such a finding.  Here, weighing heavily against the Veteran's claim is the medical opinion contained in the August 2013 supplemental VA medical opinion report.  

The August 2013 VA examiner opined that the Veteran's complaints of diminished libido and decreased genital sensation were not caused or aggravated by his service-connected spina bifida occulta with mechanical low back pain.  The examiner stated that his medical opinion was rendered after a review of the claims folder and was supported by a review of medical literature.  The examiner noted that according to the medical literature if such complaints were related to the Veteran's spina bifida occulta, then the complaints would have occurred in childhood or adolescence, and in this case, the Veteran's service treatment records do not document any decreased genital sensation or diminished libido.  The VA examiner further stated that mechanical low back pain did not cause decreased genital sensation or diminished libido.  The August 2013 VA examiner also stated that the evidence of record did not show that the Veteran's claimed condition have worsened because of his service-connected disability.  

There is no medical opinion of record to the contrary. 

The Board acknowledges that the Veteran himself or his representative contend that there is a possible connection between his complaints and his service-connected low back disability.  However, in this case, the determinative issue involves a medical opinion, and there must be competent medical evidence to the effect that the claim is plausible.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Notably, the question of whether the Veteran's complaints of diminished libido and decreased genital sensation were caused or aggravated by his service-connected low back disorder can only be answered based on medical expertise that cannot be identified by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Notably, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence showing that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  In contrast, August 2013 VA medical examiner has opined against a finding that the Veteran's complaints were proximately caused or aggravated by his service-connected low back disability.  

In summary, the Board finds that the Veteran's claimed diminished libido and decreased genital sensation were not diagnosed in service and that the objective medical evidence of record does not reflect a current diagnosis associated with the Veteran's complaints.  Although the Board has considered the Veteran's reported complaints, the symptoms alone do not, in and of themselves, constitute a disability for which service connection may be granted.  38 U.S.C.A. § 1110.  In addition, the competent evidence of record does not show that the Veteran's diagnosis of epididymitis had an onset in service or is otherwise related to his period of service.  

Moreover, the weight of the medical evidence of record does not show that his complaints of diminished libido or decrease genital sensation are related to service or related to service-connected low back disability.  For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diminished libido and decreased genital sensation.  Therefore, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54. 


ORDER

Entitlement to service connection for diminished libido and decreased genital sensation is denied. 



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


